UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): Tuesday,10 March 2015 SUNGAME CORPORATION (Exact of registrant as specified in its charter) DELAWARE 333-158946 **-***** State or other jurisdiction of incorporation Commission File Number IRS Employer Identification No. 3091 West Tompkins Avenue, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(310) 666-0051 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01, Changes in Registrant’s Certifying Accountant Appointment of a new Certifying Accountant On Tuesday, 10 March 2015, Sungame’s Board of Directors appointed Pybus & Company, P.A., of West Palm Beach, Florida, to act as the Company’s certifying accountant. Pybus & Co. will be the Company’s certifying accountant moving forward, but will also reaudit fiscal year 2013 in conjunction with the accounting review. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:Monday, 16 March 2015 /s/ Neil Chandran By: Neil Chandran, CEO, CFO, and Director - 2 -
